                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 JOSEPH WILLIAM DAVIS,                             )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    No. 3:19-cv-00423
                                                   )
 RUTHERFORD COUNTY ADULT                           )    Judge Trauger
 DETENTION CENTER, et al.,                         )
                                                   )
         Defendants.                               )

                                  MEMORANDUM OPINION

       Joseph William Davis, an inmate of the Rutherford County Adult Detention Center in

Murfreeboro, Tennessee, filed this pro se, in forma pauperis action under 42 U.S.C. § 1983 against

the Rutherford County Adult Detention Center and f/n/u Fly. (Doc. No. 1).

       The complaint is before the Court for an initial review pursuant to the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

I.     PLRA Screening Standard

       Under 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in Section

1915(e)(2)(B). Id. § 1915A(b).




                                                  1
       The court must construe a pro se complaint liberally, United States v. Smotherman, 838

F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).

II.    Section 1983 Standard

       Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . . .

.” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that

he was deprived of a right secured by the Constitution or laws of the United States; and (2) that

the deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.

III.   Alleged Facts

       The complaint alleges that the plaintiff is a state and federal inmate confined at a county

jail. According to the complaint, the Rutherford County Adult Detention Center where the plaintiff

is incarcerated does not offer the same rehabilitative and work programs as Tennessee state

prisons, nor does it offer the same opportunity for inmates to earn good time credits. The complaint



                                                 2
also alleges that the plaintiff has “ZERO access to parole mandated programs such as CMS,

therapeutic communities, or pro-social life skills.” (Doc. No. 1 at 5).

       In addition, the complaint alleges that the plaintiff is required to pay a portion of his

medical treatment and medication costs. The plaintiff believes that, “[i]f [he] were in a TDOC

prison, [his] medical care would be provided for little to no cost.” (Id.)

IV.    Analysis

       The complaint names two defendants this to action:            the Rutherford County Adult

Detention Center and Deputy Chief f/n/u Fly. (Doc. No. 1 at 4).

       With respect to the Rutherford County Adult Detention Center, a jail is not a “person” that

can be sued under 42 U.S.C. § 1983. Cf. Fuller v. Cocran, No. 1:05-CV-76, 2005 WL 1802415,

at *3 (E.D. Tenn. July 27, 2005) (dismissing § 1983 claims against the Bradley County Justice

Center on the same basis); Seals v. Grainger County Jail, No. 3:04CV606, 2005 WL 1076326, at

*1 (E.D. Tenn. May 6, 2005) (“The Grainger County Jail, however, is not a suable entity within

the meaning of § 1983.”). Thus, the complaint fails to state a claim upon which relief can be

granted against the Rutherford County Adult Detention Center, and all claims against the

Rutherford County Adult Detention Center will be dismissed.

       Next, the complaint names Deputy Chief f/n/u Fly as a defendant in his official capacity

only. (Doc. No. 1 at 4). When a defendant is sued in his or her official capacity as an employee

of the government, the lawsuit is directed against “the entity for which the officer is an agent.”

Pusey v. City of Youngstown, 11 F.3d 652, 657 (6th Cir. 1993). Here, the complaint alleges that

Deputy Chief Fly is an employee of Rutherford County, Tennessee. (Doc. No. 1 at 4). A claim

of governmental liability requires a showing that the alleged misconduct is the result of a policy,


                                                  3
statement, regulation, decision or custom promulgated by Rutherford County or its agent. Monell

Dep’t of Social Svcs., 436 U.S. 658, 690-691 (1978). In short, for Rutherford County to be liable

to the plaintiff under Section 1983, there must be a direct causal link between an official policy or

custom and the alleged violation of the plaintiff’s constitutional rights. City of Canton v. Harris,

489 U.S. 378, 385 (1989); Burgess v. Fisher, 735 F.3d 462, 478 (6th Cir.2013) (citing Monell v.

Dep't of Soc. Servs., 436 U.S. 658, 693, 98 S. Ct. 2018, 56 L.Ed.2d 611 (1978)); Regets v. City of

Plymouth, 568 Fed. Appx. 380, 2014 WL 2596562, at *12 (6th Cir. 2014) (quoting Slusher v.

Carson, 540 F.3d 449, 456-57 (6th Cir. 2008)). A plaintiff can make a showing of an illegal policy

or custom by demonstrating one of the following: (1) the existence of an illegal official policy or

legislative enactment; (2) that an official with final decision making authority ratified illegal

actions; (3) the existence of a policy of inadequate training or supervision; or (4) the existence of

a custom or tolerance or acquiescence of federal rights violations. Burgess, 735 F.3d at 478.

       Here, the allegations of the complaint are insufficient to state a claim for municipal liability

against Rutherford County under Section 1983. Even if Rutherford County has a policy or custom

of failing to provide state inmates access to the same programs and sentence credits as inmates

housed in state prisons, inmates have no constitutional right to be confined in any particular jail or

prison. Olim v. Wakinekona, 461 U.S. 238 (1983); Hewitt v. Helms, 459 U.S. 460, 468 (1983)

(superseded by statute on other grounds); Meachum v. Fano, 427 U.S. 215, 224 (1976); Beard v.

Livesay, 798 F.2d 874, 876 (6th Cir. 1986). The plaintiff has no constitutional right to choose his

site of imprisonment.

       The plaintiff seeks to be transferred to a state prison because he states that inmates housed

there are eligible for better rehabilitative and work opportunities and more advantageous good time

credits. However, prisoners have no constitutionally cognizable right to participate in rehabilitative


                                                  4
or educational programs. See Rhodes v. Chapman, 452 U.S. 337, 348 (1981); Moody v. Daggett,

429 U.S. 78, 88 n.9 (1976); Canterino v. Wilson, 869 F.2d 948, 952-54 (6th Cir. 1989); Kenner v.

Martin, 648 F.2d 1080, 1081 (6th Cir. 1981) (per curiam); Carter v. Corrs. Corp. of Am., No. 98-

6336, 1999 WL 427352, at *1 (6th Cir. June 15, 1999).

       Construing the pro se complaint liberally, the complaint also alleges that Rutherford

County has a policy whereby inmates must pay co-pays towards their medical treatment and a

portion of the costs of their medication while incarcerated in the county jail. (Doc. No. 1 at 3).

However, while the Eighth Amendment's prohibition against cruel and unusual punishment

requires jails to provide basic medical care to inmates, there is no requirement that the jails provide

the medical or dental care free of cost. See Hunt v. Mohr, No. 2:11–cv–653, 2011 WL 4467764,

at *5 (S.D. Ohio Sept.26, 2011) (citing Reynolds v. Wagner, 128 F.3d 166, 173–75 (3d Cir. 1997)

(“If a prisoner is able to pay for medical care, requiring such payment is not ‘deliberate indifference

to serious medical needs.’”)); see also Washington v. Sommerville, No. 98–5515, 1999 WL

253652, at *2 (6th Cir. April, 23, 1999) (“Charging inmates who can pay for medical care does

not constitute deliberate indifference or violate due process.”).

       “It is only when medical care is denied to inmates because of their inability to pay that

deliberate indifference is implicated,” Miller v. Blackwelder, No. 4:07-cv-9, 2008 WL 2940534,

at *6 (E.D. Tenn. July 24, 2008), and the complaint does not allege the plaintiff has been denied

medical care. Neither does the complaint allege that he was deprived of needed medications

because he did not have private insurance or because he could not afford to pay for his medications.

Consequently, the payment policy about which the plaintiff complains does not violate the

Constitution and cannot support a municipal liability claim. See id. (rejecting inmate’s Eighth

Amendment claim based on jail’s requirement that inmate submit a co-pay every time he receives


                                                  5
medical services); see also Johnson v. Ahmed, No. 1:13-cv-921, 2014 WL 467334, at *3 n.1 (S.D.

Ohio Feb. 5, 2014) (dismissing inmate’s deliberate indifference claim based on his being charged

two dollars for aspirin); Coleman v. Whitney, 2006 WL 3791316, at *2 (E.D. La. Dec. 21, 2006)

(“Programs that require inmates to bear part of their own medical costs remain within

constitutional bounds so long as the program does not condition the providing of necessary medical

services on an inmate's ability to pay.”).

       Accordingly, the court finds that the complaint does not contain sufficient allegations to

state a claim for municipal liability against Rutherford County. The plaintiff’s claims against Chief

Deputy Fly in his official capacity therefore must be dismissed.

V.     Conclusion

       Having screened the complaint pursuant to the PRLA, the court finds that the complaint

fails to state claims upon which relief may be granted. 28 U.S.C. § 1915A. All claims and

defendants, therefore, will be dismissed. 28 U.S.C. § 1915(e)(2).

       An appropriate order will be entered.

       It is so ORDERED.

       ENTER this 28th day of May 2019.



                                               ____________________________________
                                               Aleta A. Trauger
                                               United States District Court Judge




                                                 6
